 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 Tiyacte Harris,                                       Case No.: 2:16-cv-02891-APG-DJA

 4         Petitioner,                               Order Granting Motion for Extension of
                                                                    Time
 5 v.
                                                                   [ECF No. 35]
 6 Natalie Wood, et al.,

 7         Respondents.

 8        Petitioner having filed an unopposed motion for extension of time to complete discovery

 9 (first request) (ECF No. 35), and good cause appearing;

10        IT IS THEREFORE ORDERED that petitioner's unopposed motion for extension of time

11 to complete discovery (first request) (ECF No. 35) is GRANTED. Petitioner will have up to and

12 including May 18, 2020, to complete discovery.

13        Dated: April 3, 2020.

14

15
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
